UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 IN RE:                             Misc. No. 08-0442 (TFH)

 GUANTANAMO BAY                     Civil Action Nos.
 DETAINEE LITIGATION
                                    02-cv-0828, 04-cv-1136, 04-cv-1164, 04-cv-1194, 04-cv-1254,
                                    04-cv-1937, 04-cv-2022, 04-cv-2046, 04-cv-2215, 05-cv-0023,
                                    05-cv-0247, 05-cv-0270, 05-cv-0280, 05-cv-0329, 05-cv-0359,
                                    05-cv-0392, 05-cv-0492, 05-cv-0520, 05-cv-0526, 05-cv-0569,
                                    05-cv-0634, 05-cv-0748, 05-cv-0763, 05-cv-0764, 05-cv-0877,
                                    05-cv-0883, 05-cv-0889, 05-cv-0892, 05-cv-0993, 05-cv-0994,
                                    05-cv-0999, 05-cv-1048, 05-cv-1124, 05-cv-1189, 05-cv-1220,
                                    05-cv-1244, 05-cv-1347, 05-cv-1353, 05-cv-1429, 05-cv-1457,
                                    05-cv-1487, 05-cv-1490, 05-cv-1497, 05-cv-1504, 05-cv-1506,
                                    05-cv-1555, 05-cv-1592, 05-cv-1601, 05-cv-1607, 05-cv-1623,
                                    05-cv-1638, 05-cv-1645, 05-cv-1646, 05-cv-1678, 05-cv-1971,
                                    05-cv-1983, 05-cv-2088, 05-cv-2104, 05-cv-2185, 05-cv-2186,
                                    05-cv-2199, 05-cv-2249, 05-cv-2349, 05-cv-2367, 05-cv-2371,
                                    05-cv-2378, 05-cv-2379, 05-cv-2380, 05-cv-2384, 05-cv-2385,
                                    05-cv-2386, 05-cv-2387, 05-cv-2479, 06-cv-1668, 06-cv-1684,
                                    06-cv-1690, 06-cv-1758, 06-cv-1761, 06-cv-1765, 06-cv-1766,
                                    06-cv-1767, 07-cv-1710, 07-cv-2337, 07-cv-2338, 08-cv-0987,
                                    08-cv-1101, 08-cv-1153, 08-cv-1207, 08-cv-1221, 08-cv-1224,
                                    08-cv-1228, 08-cv-1230, 08-cv-1232, 08-cv-1233, 08-cv-1235,
                                    08-cv-1236, 08-cv-1237, 08-cv-1238, 08-cv-1360, 08-cv-1440,
                                    08-cv-1789, 08-cv-1805, 08-cv-1828, 08-cv-1923, 08-cv-2019,
                                    08-cv-2083, 09-cv-0745

                                              ORDER

       Pending before the Court is the government’s Motion to Confirm Designation of

Unclassified Factual Returns as “Protected.” For the reasons given in the Memorandum

Opinion filed herewith, the Court

       ORDERS that the motion is DENIED WITHOUT PREJUDICE. The Court further

       ORDERS that on or before July 29, 2009, for each petitioner in the above-captioned

cases, 1 the government is directed to either (i) publicly file a declassified or unclassified



       1
         This order does not apply to petitions that are stayed or to any petitioner who consented
to the motion.
factual return or (ii) file under seal with the petitioner’s counsel and the appropriate Merits

Judge an unclassified factual return highlighting with a colored marker the exact words or lines

the government seeks to be deemed protected, as well as a memorandum explaining why each

word or line should be protected. If the government chooses to file a highlighted factual return

under seal, the parties must first meet and confer pursuant to Local Rule of Civil Procedure 7(m);

if an agreement cannot be reached, the government must file with the appropriate Merits Judge a

motion to designate as protected each highlighted portion of the return. Until July 29, 2009, the

unclassified factual returns are to remain protected, except that each petitioner shall have access

to the unclassified factual return pertaining to himself, and counsel may disclose the unclassified

factual return to the petitioner’s witnesses and experts who have signed the Acknowledgment. If

the government does not file an unprotected or highlighted factual return for a petitioner by July

29, 2009, that petitioner’s unclassified factual return will be treated as unprotected, unless the

appropriate Merits Judge rules to the contrary. In cases in which the government has not yet

provided petitioner’s counsel with an unclassified factual return, the government shall comply

with this order within 60 days of the date on which the government provides the unclassified

return. The Court further

       ORDERS that in cases involving petitioners who have chosen or later choose not to seek

an unprotected factual return, the press may file, on or after September 29, 2009, a motion before

the appropriate Merits Judge requesting an unprotected factual return.2 The government must

then either (i) publicly file a declassified or unclassified factual return for the petitioner or (ii)

file under seal with the appropriate Merits Judge an unclassified factual return for the petitioner



       2
         At this time, the press may not file such a motion to access the factual returns of
petitioners whose petitions are stayed.

                                                   2
highlighting with a colored marker the exact words or lines the government seeks to be deemed

protected, as well as a memorandum explaining why each word or line should be protected. If

the government chooses to file a highlighted factual return under seal, the appropriate Merits

Judge will determine whether to designate each highlighted portion of the return as protected. In

cases in which the government has not yet provided petitioner’s counsel with an unclassified

factual return, the press may file such a motion any time after 120 days have passed since the

date on which the government provides the unclassified return.

       SO ORDERED.




June 1, 2009                                                         /s/
                                                              Thomas F. Hogan
                                                         United States District Judge




                                                3